PER CURIAM.
We construe the order denying Employer/Servicing Agent’s motion to vacate order approving mediation settlement agreement as deciding that the parties entered into a binding stipulation as to a compensation rate against which no further offset would be taken, and affirm. See Champlovier v. City of Miami, 667 So.2d 315 (Fla. 1st DCA 1995), review denied, 678 So.2d 337 (Fla.1996). We also affirm the order on amount of attorney’s fees in Case No. 96-1540.
ERVIN, KAHN and BENTON, JJ., concur.